Root, J.
This is an action to quiet in the plaintiff title to a tract of land. The defendants prevailed, and the plaintiff appeals.
In 1892 the plaintiff purchased the land in controversy subject to a mortgage which was subsequently foreclosed. The defendants purchased the land at the sheriff’s sale. The plaintiff asserts that in the foreclosure proceedings the court did not acquire jurisdiction over the real estate, *464and that the decree and the sheriff’s deed are void. The plaintiff does not contend that the mortgage was invalid, paid or satisfied at the time those proceedings were instituted, or that the mortgage debt has been paid, but relies upon section 61a, ch. 73, Comp. St. 1909, which provides for quieting title to real estate as against unenforceable liens. The plaintiff does not confine his petition to the mortgage lien, but assails the foreclosure proceedings and the sheriff’s deed. He has not paid, nor does he offer to pay, the mortgage debt. The district court therefore was right in dismissing the petition, Loney v. Courtnay, 24 Neb. 580; Stull v. Masilonka, 74 Neb. 309; Barney v. Chamberlain, 85 Neb. 785.
The judgment of the district court is
Affirmed.